Follow-up of the Paris Declaration of 2005 on Aid Effectiveness (debate)
The next item is the report (Α6-0171/2008) by Mr Van Hecke, on behalf of the Committee on Development, on the follow-up to the Paris Declaration of 2005 on Aid Effectiveness (2008/2048(ΙΝΙ)).
rapporteur. - (NL) Three years ago, over a hundred donors and partner countries entered into a commitment in Paris to make aid to developing countries more effective, amongst other things to aim for more harmonisation, democratic control, mutual accountability and greater transparency.
Unlike the earlier Monterrey Declarations, the Paris Declaration established clear objectives, translated into twelve actions and indicators, in fact a major step forward. In December this year in Accra, an initial assessment is to be made of what has become of all those fine promises.
It must be said that in recent years the European Commission has made great efforts to implement the new aid agenda. It can be proud of what it has achieved in terms of division of labour, better coordination and respect for the local contribution. In 2006, at the instigation of Commissioner Michel, it even went a little further than the undertakings in Paris and approved an ambitious plan of action and the concept of division of labour and results-based management. However, there is still work to be done. Many intentions still have to be put into practice.
For instance, aid is still not sufficiently geared to national systems and too many different payment systems are still involved. As regards the uncoupling of aid, we are hardly getting anywhere. Technical cooperation is still too donor-controlled. The Donor Atlas urgently needs to be updated and extended, and then mainly focused on the most neglected countries and sectors.
Apart from that, approval of the code of conduct for the division of labour is problematic. Firstly because the Member States do not fulfil their promises. The Member States are lagging behind, both in scope and efficiency. For the first time since 2000, the percentage spent on official aid has fallen, from 0.41% in 2006 to 0.38% in 2007. There needs to be a radical change of course in order to achieve the Millennium Goals. If the Council wants to retain its credibility, it has to confirm its promises as a matter of urgency. The Member States must commit themselves to a time path for the quantity and also the quality of the help. Quantity and quality are actually inextricably linked.
The great challenge of qualitative reform is and remains reinforcing own contributions and mutual accountability. However, that requires a regular dialogue with the social midfield, local governments and above all with parliaments. Greater transparency is absolutely vital. More budgetary support requires efficient parliamentary scrutiny of all funds promised and paid. That is why this report argues in favour of adding a thirteenth indicator to the Paris Agenda. If the role of European and African parliaments in ensuring greater efficiency is so important, why not translate that into an extra indicator?
Mr President, ladies and gentlemen, as the biggest donor the Union must assume its responsibilities in Accra. It must, first and foremost, set its own house in order. Only then can it credibly take the lead in Accra and put forward an ambitious plan. The Union has not only the expertise but also the ability to become the most efficient donor. What is needed now is for promises to be turned into action on the ground. That is the essence of this report, for which I venture to ask for your support.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, I want to thank the rapporteur, Mr Van Hecke, and the Committee on Development for this excellent report. I am also delighted to find that we have exactly the same approach and are fighting to achieve the same results.
I believe the next six months will be vitally important in terms of testing the European Union's real resolve to make concrete progress on the three main pillars of development policy: firstly, achieving the Millennium Goals; secondly, increasing aid volumes; thirdly, improving aid effectiveness. The Accra meeting in September will test the credibility of the entire process and all the players involved. Either the process will really take off, or it will be bogged down forever.
Today's debate is, therefore, very important in that it can pass on a strong message to the General Affairs and External Relations Council next week. That Council will discuss the Commission's proposals in relation to the objectives. I hope that in its turn that Council will send out a message that is just as ambitious as the one contained in Mr Van Hecke's report. By acting together, we Europeans made a difference in Paris in 2005. We must be equally ambitious today and ensure that in Accra we move on from rhetoric to action on all our commitments.
I have heard too many voices in our Member States that want to turn Accra and this debate into a technical debate about feasibility, effectiveness, and so forth. It is not a technical debate. Accra is not a technical meeting. It is a political meeting, at which we will find out whether the Member States have the political will to meet their commitments.
The battle is far from won. The Commission cannot act alone. That is why I am calling on you to mobilise all your resources and contacts to ensure that this summit proves a real success. The burden of proof now lies in the camp of the Member States and of non-European backers. An alliance between Parliament and the Commission is, therefore, vital.
I will not repeat what is written in the report. I agree almost 100% with it. We need concrete progress in important areas, of which I will cite just a few. The first is aid predictability. I am most grateful for Parliament's support for MDG contracting. That is one of the proposals I will be putting on the table in Accra. Of course the partner countries will have to play their part in this contract and, obviously, we will have to set up monitoring mechanisms.
Secondly, there is the question of making greater use of partner countries' procedures. That is why I have said that in countries where that is possible budgetary aid should be the main instrument for channelling aid. It is interesting to note - and I believe it is important for you to remember the figures I am going to quote - that to date Tanzania has had to produce some 2 400 reports for the various donors and, listen carefully, more than 8 000 audit reports for the multilateral development banks. You must admit that is flabbergasting and poses a real problem.
The report rightly emphasises the need for increased transparency and responsibility in development aid, although obviously that is impossible with such a jungle of reports. It can be done only if we strengthen parliamentary oversight in relation to development financing and its inclusion in the national budget, as the rapporteur said. We must encourage 'democratic ownership' and we will support partner countries in their endeavours to strengthen that ownership and oversight. Obviously, parliaments and civil society play a key role here.
My third point concerns the division of labour. The code of conduct must become reality. Another example: in Mali, 26 donors are involved in rural development, while in Burkina, five donors are involved in half of all the country's sectors and half of all donors are involved in one third of all the sectors. So that is where the margins for improvement lie in the various countries, in terms of effectiveness, and I would really like to have Parliament's support in trying to convince the Member States of the need for a better division of labour. That would bring a quite colossal improvement in aid effectiveness.
My fourth point concerns situations of fragility. An example is that in 2006, 65% of the aid granted to Ivory Coast, Liberia and the Central African Republic came from only three bilateral donors. There again we have already proposed pilot countries involving the largest number of Member States. In procedural terms, I have called for the Commission to be as flexible as it can under current rules so as to improve our ability to react. Having said that, we must not forget that the aid effectiveness issue is not the exclusive preserve of the donors; on the contrary, it must also be the cornerstone of the partner countries' action and be central to our dialogue with them. Only the partner countries are in a position to force us to provide more effective aid by actively defining not only their development objectives but also the means of achieving them. That is the only way our dialogue can progress on a basis of partnership founded on equal rights and obligations.
I want to make a last point before concluding. Parliament is asking the Commission to give the delegations adequate room for action. You are quite right! We are trying to do so by means of our decentralisation process. We ask a lot of our delegations. As you know, resources are limited and, in the end, the capacity to use our delegations also depends on the budgetary authority.
Once again, I would ask you to help us convince our Member States - something Mr Van Hecke also brought up - that they have a moral duty, an imperative obligation, to respect the commitments they made in 2005 regarding the amount of aid they allocate. You know that 2007 is a year to be forgotten as quickly as possible because certain countries did not honour their commitments, which eclipsed the good behaviour of others who, for their part, showed they were able to do so.
That is why we will propose, firstly, that they reiterate their 2005 commitment and, secondly, present an agenda, a road map, a phased plan showing how they will achieve the objectives to which they subscribed. As I said at the beginning, we have not won the day yet, because according to my information preliminary meetings indicate that some Member States might even be prepared to refuse to reiterate their 2005 undertakings, which is of course unacceptable, while others would clearly not be prepared to plan in phases either. I therefore need your strength of conviction and, if I may call it that, your capacity for cheek, to make everyone face up to their responsibilities.
on behalf of the PPE-DE Group. - (SK) The report on aid effectiveness is important for three reasons. Firstly, it deals with the European Commission's responsibility to manage properly the funds of the EU's citizens. Secondly, it draws our attention to the need for better structuring of development programmes. Finally, it calls for the political courage to monitor the budget and fight against its misuse.
I congratulate my fellow Member Mr Van Hecke on the report, which underlines the Union's dual responsibility: both external and internal. If we want to be a credible player in our external relations, we have to provide the developing countries with as much finance as we have promised, and to distribute it as we said we would. We all know how difficult it is to judge whether or not financial aid has been used in an effective manner. Often the political and cultural circumstances in developing countries force the donors to adopt a creative and flexible budgetary approach. In spite of that, creativity and flexibility must not interfere with the need for transparency and honesty.
We will be honest if we admit that European public funds often do not bear the expected fruit, and if we stop their potential misuse. In order to be able to prove that development aid has been effective, we should obtain the recipient's signature confirming that the project has really been operational in the long run. I must say that the most important responsibility of the European Commission and of the European Parliament is the internal responsibility to be honest to the citizens of Europe. The European Union finances development assistance from our taxes, and we know very little about its effectiveness. I congratulate my fellow Member Mr Bösch who recently criticised the way in which the European Union distributes development aid provided by the taxpayers' money. Aid effectiveness is not only a necessary budgetary exercise; it is also a test of the political courage to point out that the taxpayers' money must be used in an effective manner.
on behalf of the PSE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, over the past few weeks our debates about aid effectiveness have been marked by the dramatic news of the world food crisis. That crisis is a brutal reminder that if we cannot ensure the most elementary right, the right to life and to enough food, our efforts in the area of development aid will be in vain.
In his report, Mr Van Hecke, whose work I applaud, points out that a long-term strategy is the only way to give real support to the development of our partner countries. In regard to food as to public health and education, we need lasting solutions if we are to respond to the deep-rooted causes of the current crisis.
The many amendments tabled by the PSE give support to the rapporteur's position and strengthen it in some respects. We pointed out that our priority objective must be to achieve the Millennium Goals, the first of which is to eradicate poverty and hunger. To that end, and to render the aid more effective, it must be more locally owned, as close to home as possible and to the needs of the local population. That is why I pointed to the need for greater consultation with national parliaments, civil society and local authorities in regard to formulating, implementing and evaluating development policies.
Similarly, it is essential that we effectively combat corruption and make the aid more transparent. In concrete terms, we are asking the Commission to produce a matrix of all the funds allocated to local governance in order to check the coherence of the policies and the sound management of those funds.
Finally, because a debate on improving aid effectiveness cannot be dissociated from the question of the amount of the aid, let me again - as was done a moment ago - point to and condemn the unjustifiable reduction in public development aid between 2006 and 2007, when it fell from 0.41% to 0.38% in Europe.
The Accra summit will indeed be political, as the Commissioner said. It will offer the donor countries a unique opportunity to reiterate their commitment. It is up to us to be at that meeting and not to disappoint our partners.
on behalf of the ALDE Group. - Madam President, I would like to thank my colleague, Johan Van Hecke, for an excellent report. I endorse fully paragraph 1 of the report. However, the Member States and the Commission can only make their actions more harmonised, transparent, predictable and collectively effective if they pool resources under a single institution responsible for development aid. That is my first point.
Aid effectiveness is in our own hands, as quite often we spend far too much on the administration in charge of responsible use of development aid in target countries. We should save, for example, on staff training, administration and expenses so that more development aid actually reaches the recipients.
At the moment there is no proper coordination between the Member States concerning the allocation of their funds. According to the principle of subsidiarity the executive power ought to reside at the lowest feasible level unless designation of power to a higher level presents considerable advantages.
There is no universal solution to the problem of low aid effectiveness but one step should be serious and swift changes to the administration framework through further centralisation, as we are continuously losing time and human lives.
Madam President, I would like to thank Commissioner Michel, and also Mr Van Hecke for a good report. It is excellent that agreement has been reached regarding the content, and that EU aid will be both increased and improved. Aid must be aid. We must not dilute it by using it for other purposes, such as debt cancellation, where money is simply moved from one post to another in the donor countries. This money must be used for those who need it, and we must be able to see that it is being used for that purpose. It is, of course, the only way to get Europeans to increase the growth in aid - they must be able to see that it is effective, as Jeffrey Sachs said so clearly recently. It is therefore important that Amendment 1 is adopted.
Aid must also continue to increase up to 2015, as we have promised on an incredible number of occasions. It is petty-minded and embarrassing that the EU aid decreased between 2006 and 2007. Without more money, aid cannot possibly be effective enough. We will not achieve the goals unless we live up to our many promises.
It would also be nice if the European Parliament could grasp the EU's agricultural policy. There are many analyses from the World Bank, the IMF, the UN and others that document the fact that the common agricultural policy is undermining the opportunities open to developing countries to grow, and here I am not talking about export subsidies, which are grotesque enough but only account for a small fraction of the destruction being caused by this policy. As the situation now stands, we are giving with one hand and taking away with the other - sometimes taking away a little more than we have given. We cannot then wait for the United States to withdraw its agricultural support. US agricultural support is worse than ours, and the EU should lead by example.
on behalf of the UEN Group. - Madam President, first of all, I too would like to thank Mr Van Hecke and the Commissioner for this report.
Sub-Saharan Africa receives more international aid than any other region in the world yet poverty levels remain stubbornly high. Studies have shown that aid can and has been successful in reducing poverty in countries with sound economic management and government institutions. If allocated properly, aid has the potential to help millions of people escape a hand-to-mouth existence.
However, the reality is that corruption does exist in many developing countries and, while we must continue to promote good governance in these countries, we have a more pressing responsibility to help the many millions of people dying of starvation and disease in the world.
We must deliver on the commitments we have made to the Millennium Development Goals. How can we turn a blind eye to the three billion people living on the equivalent of three dollars a day or the five million children in Africa who died last year before they reached the age of five?
And yes, we do have a responsibility to the European taxpayers to ensure that their money reaches the most needy and is spent effectively. In this regard I believe that Europe should look at more targeted programmes, such as the Global Fund, which combats AIDS, TB and malaria, the world's most devastating diseases, which kill over six million people per year. The Global Fund has been a highly effective organisation with minimum bureaucracy and maximum impact. It represents an innovative approach to international health financing.
Global poverty is predominantly a rural problem. Three quarters of the extremely poor people in developing countries live in rural areas. If we are to weather the storm of climate change and increasing food prices, we must improve agricultural production by targeting agriculture-specific programmes as they can have a powerful impact on poverty reduction. The presentation that Professor Jeffrey Sachs made to the committee recently was a great example of how that money can be targeted.
According to the World Development Report last year, GDP growth generated by agriculture is four times more effective in reducing poverty than growth in other sectors. Instead of shipping food aid to Third World countries, Europe needs to lead the way to help African farmers grow more food by providing small farmers with proper seeds, fertilisers and water management technologies. But of course there are many other ways and, as the Commissioner said, many of these need to be country-specific.
Time is running out for Africa. We need to learn the lessons from the past so we can save future generations from disease and starvation. I believe Accra is a political opportunity and I support what other speakers have said on that. It is not just a technical meeting to look at technical areas, it is a political opportunity. We have to see if we can get real take-off on fighting poverty.
We have made many many commitments; some of those commitments are not forthcoming. We are halfway through the Millennium Development Goals time-frame and it is time that we really pushed to try and deliver on all of these. We have to get aid back on track. We must work with African governments; we must fight corruption; we must improve governance and we have to deliver to the world's poor.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, we are all aware that there is still much to be done in order to make European development policies more effective. The recommendations contained in Mr Van Hecke's excellent report, which I fully endorse, certainly go in the right direction.
As we are debating this report, Brussels is witnessing the presentation of the new annual report of CONCORD, the European confederation of development NGOs, on the aid commitments given by EU governments. The report examines the progress made by each Member State, and the picture which emerges is one of gaps and contradictions in our policies to combat poverty and increase aid effectiveness. For example, as Commissioner Michel was telling me, the report notes that in 2007 the amount of aid given by the 27 did not increase as it should have done, but actually fell. At the same time the report shows that many of the problems associated with development policies still persist, such as the lack of transparency of linked aid.
We should respect commitments given at international level. We cannot dash the expectations of people in the southern countries of the world, nor those of people in the so-called northern countries who are working with such commitment to ensure that injustice, poverty and the food crisis, to which Mr Schapira just referred, are handled decisively.
I agree with the Commissioner: we need to stop the rhetoric and take action. I would also like to thank Mr Michel for his passion, his commitment and his fortitude. With the two conferences in Accra and Doha, 2008 can and should be a real turning point and offers an outstanding opportunity for the European Union to show that it can shoulder its responsibilities as leading world donor. It seems almost superfluous to say that we need to increase the quantity and quality of aid. These are not two conflicting concepts. We must not use the need to make aid more effective as an excuse for giving less of it.
At the same time, everyone is now aware that simply increasing the quantity of aid is not enough. It is vital, as we have all been saying, to have an objective for the fight against poverty, instead of geopolitical and strategic objectives. As we are always saying, commercial, migration and security policies must be consistent with development goals.
European cooperation needs to be based not only on our own interests, but also on the genuine priorities of southern countries as identified by local governments, and also by parliaments and civil society, and it is also essential to increase the transparency and accountability of EU aid programmes. In this context, Parliament should be put in a position to exercise genuine democratic control and I welcome the Commissioner's call to work hard to ensure that EU countries stand by their commitments.
I have a few questions regarding calls for proposals. Those NGOs which want to participate in the Commission tendering procedures find that they are too long and cumbersome, which makes their activities really difficult and in fact excludes many small local associations. So why not ask these organisations directly how to streamline procedures? I have submitted an amendment to be voted today with this in mind.
Then there is the matter of the untying of aid which is dealt with in the Van Hecke report. Progress has been made, but all aid needs to be untied completely in order to prevent money returning to donor countries instead of relieving poverty in beneficiary countries.
Lastly, I would like to pinpoint those States which are still overstating their public development aid figures. In 2007, EU countries spent around EUR 8 billion, in other words about 17% of total European aid, in important sectors but not in the development sector. Cancellation of debt, expenditure on refugees, grants for foreign students constitute expenditure which should be excluded from development aid figures; and so I invite you to support the relevant amendments.
I too have high hopes for 2008 and for the commitments to reverse the trend; I agree wholeheartedly with the Commissioner when he talks of shared responsibility between donors and countries where everyone has to play a part: rights and obligations. That is our strength!
(NL) Development money can and should be better spent. That, Madam President, is what we can conclude from the extremely balanced report by the rapporteur. I congratulate him. The report has come at the right time. Europe seems to be getting tired of development expenditure. That trend is very worrying and we should not underestimate it. Even in countries such as the Netherlands, which have always been known for their international solidarity, voices are heard in favour of cutting development expenditure. The only answer is for the work to be transparent, efficient and results-based.
The European Union can achieve a great deal on that point, especially through the three Cs: coherence, complementarity and coordination. The Commissioner has often pointed that out and is working towards it. We can also do more about the proliferation of projects and programmes. If something is not going well, another programme is not always the best solution. It is better for us to do a couple of things well than to half-do everything.
Madam President, the European Union is the biggest donor. So we have a big responsibility. Besides that, with the new Treaty our possibilities for more cohesion, additional policy and better coordination are growing. The effectiveness of our aid is crucial, not just to justify the developing countries at home, but above all actually to be able to combat poverty in the developing countries. In the end it is the result that counts more than the intention. In the 2009 development cooperation budget, I shall be putting forward proposals for evaluation to be more results-based as well. We must focus more on results than on vague indicators.
Finally, I should like to ask Commissioner Michel the following question. Commissioner Fischer Boel said that the Commission wanted to use some of the unspent money from the 2008 European Budget to help countries affected by the sharp rise in food prices, in other words for the food crisis. I should like to know the reaction of the Commissioner. Can the Commissioner also say how these extra funds will be used?
(FR) Mr President, Commissioner, ladies and gentlemen, for the first time in history, in our history - as the Commissioner said - the total amount of public European development aid has fallen. If we continue along that road, between 2005 and 2010 the European Union will have granted billions of aid less than it had pledged. That is a significant step backwards in the pursuit of the goal of devoting 0.7% to development but also - and that is very important - in the pursuit of the Millennium Goals and, more generally, in the battle we say we want to wage against poverty in the world.
The process we initiated in 2006 to improve the effectiveness of our development aid, and which we are continuing with the report by Mr Van Hecke, whom I thank for the work he has done, cannot be used by Member States as a pretext for not respecting their commitment to increase that aid. In fact the reverse is true, since everybody agrees today that additional resources will be needed on top of the pledged amounts if we are to meet the many commitments we have entered into and those we will, no doubt, still have to take on. Aid effectiveness is, therefore, essential, because more effective aid also means more aid. Everyone must realise that.
In this context, let me point out that, as ever, it is time we made very concrete progress in applying innovatory financing instruments to development aid, something that was mentioned expressly in the Paris Declaration.
We wanted our report also to refer to the role of the diaspora in development cooperation. The European Union is still far too nervous about this, although it would benefit so much from greater and closer cooperation with our fellow citizens from partner countries who are resident in the EU. That would be another means of integrating rather than excluding a great many people and it is a message close to my heart at a time when some Europeans are adopting positions that are astonishing, measures that are shocking.
Lastly, I want to point out that, as the Commissioner has often said, aid will never be really effective until there is real coherence between the various EU policies and until aid is no longer guided by policies that have nothing to do with development. Current events show that we do not yet have that coherence everywhere. This situation will continue so long as the OECD's Development Assistance Committee, which is the relevant authority, continues to apply an extremely broad definition of development cooperation. That is another condition for improving our aid effectiveness.
Two years ago I presented a first report on aid effectiveness in this very Chamber. Where are we now, after all those endlessly repeated words? At any rate, the Commissioner can count on the socialists to carry on with our common struggle to improve aid effectiveness for the sake of the poorest people of the world.
(SV) Mr President, I would like to thank Johan Van Hecke for a good and important report. Once upon a time I went into politics to see to it that my country, Sweden, would achieve the 'one per cent target'. The Liberal Party of Sweden - my party in the national context - is and has always been a driving force in this action, and Sweden actually achieves the target.
Now nearly 40 years on, however, I have to recognise that there have been many disappointments. Maladministration, corruption and failed projects have unfortunately been common. But development has often also proceeded in the right direction. Millions of people the world over have been given better lives and many democracies have been established. There is indeed room for optimism. But if legitimacy and support among the EU population are to continue to be strong, we must improve our ability to act fast and effectively. Aid must be deployed in a way which guarantees quality and long-range benefit so that we can attain the millennium goals.
Besides, aid policy must be formulated more from the bottom up. Those countries which receive aid must be entrusted with greater responsibility for what we might call the problem-stating prerogative in aid work. There are plenty of indications, according to the Commission, to show that poor countries are forced to create more expensive bureaucracy in order to facilitate the administration which is a condition for the aid money to be disbursed. That was not the intention! It is also very important to talk more about how we should coordinate aid efforts. Another perspective which can and must not be forgotten is the important role of women in combating poverty.
To criticise how the requirements are formulated today does not mean that we need not oppose the imposition of conditions for the aid. Listening to what people on the ground have to say also implies that we should venture to consider classifying certain military contributions as aid, since peacekeeping operations can be vital. Take the situation in Chad, for example, where refugees need protection just as much as shipments of aid.
Finally I want to address the sensitive question of our agricultural policy, which Mrs Auken mentioned. In the report, the Commission and the Member States are urged to support any measures which can contribute to stabilising raw material prices for the developing countries. Here I have a suggestion in line with what Margrete Auken was saying: an effective, but perhaps also bitter medicine - scrap the EU's agricultural policy! Indeed the Commission has already made a start on that, which is to be welcomed.
(ES) Mr President, now that we are reviewing the Paris Declaration, we can see that the word 'intentions' has remained just that, just a word.
Although the Commission is working hard and taking measures to ensure aid arrives at its destination, we cannot make progress if Member States do not contribute what they have promised.
We know that both donors and partner countries are responsible for aid being more effective, but our greatest responsibility is to ensure that aid really contributes to helping developing countries meet the major challenges they face.
We must ensure that we fulfil our part of the bargain and that we do not have to feel ashamed because we are not doing what we promised to do.
Ideally, aid has a positive effect on development and good governance, but aid can also do a lot of harm if it is not distributed properly. Developing countries must therefore take responsibility for implementing their own policies and we donors must respect that, give them our support and provide the space necessary for that to happen, rather than fund our own priorities as some donors do.
Finally, I would like to stress the need to ensure the coherence of our own policies.
All development efforts are a waste of time if the objectives of trade, monetary and other policies undermine or contradict them.
At the moment, we are not practising what we preach.
(PL) I would like to congratulate the rapporteur. The report is comprehensive, wide-ranging and exhaustive. I must admit that, reading the report, I lost sight of even the most important objective. However, the rapporteur clearly stated this objective and the main purpose of the report in his presentation at the start of our debate.
I decided to speak because some new issues have come up in the last few years. Climate change has had a dramatic impact on some developing countries. What is important is that, when we provide aid, we should emphasise the fact that we are doing this now because the European Union recognises that the threat posed by climate change is a challenge to our civilisation as well as being civilisation's responsibility. We should, therefore, in the light of the risks of global warming, significantly increase funding, and strengthen the actions of donors. Such a standpoint and such activities will demonstrate the nature of our strategy as regards the EU priority of 'combating climate change'. We should also direct our assistance to renewable sources of energy in developing countries (of course fighting hunger is the most important, but I am talking here about additional funds), as well as for overcoming the direct effects of global warming, for adaptation measures associated for example with coastal flooding, soil salinisation and a level of floods and droughts that was previously unknown.
Let us remember that our objective, and the political priority for the European Union, are to achieve a global agreement on combating global warming. Negotiations will take place in Poznan in 2008 and Copenhagen in 2009. If we need to convince other countries, we must reduce emissions and develop new technologies within the EU and provide special assistance to developing countries.
(ES) Mr President, if we are talking about effectiveness so much, there can be no doubt we are convinced we have a serious problem of effectiveness.
Probably the first condition for ensuring increased effectiveness is to plan a fixed and binding schedule for aid flows. It is very difficult to make something effective if there is not a minimum of certainty about what resources are going to be available.
Quality also depends on quantity and, like my colleages, I deplore the fall in resouces allocated by European countries to development aid. I hope you do not mind me saying so but there is one notable exception, and that is my country, Spain, which now comes top after increasing development aid by 33% last year.
Commissioner, we have an opportunity in Accra and we must do all we can to make sure that 20% of aid is used for education, health, access to water and basic sanitation.
I also want to assure you of the Committee on Development's support for your attempts to coordinate the different actors. There are only a few resources and, as you have often said yourself, they have to be divided between many actors, and this process of dilution reduces effectiveness.
I would also like to point out, as does the report, the need to simplify the procedures for granting aid. We find the same problem wherever we go: there is no doubt that the time taken between when we say we are going to do something and the time when it gets done undermines any attempt to promote the effective management of resources.
Mr President, I would firstly like to congratulate and thank my colleague, Johan Van Hecke, for his remarkable work. His report notes that the approach to development aid needs to be reformed. I can only agree, and stress that this reform should start with a re-think from the roots - namely development policy - upwards. I strongly believe that aid should no longer be limited to help, support or assistance. We should change our mindset and see our contribution to developing countries as investment in the broadest sense of the word. It should be an investment that we undertake on a long-term basis, not just for ensuring the survival of those countries, but also for their real development as functional economies and democracies.
While investing, we also need to touch on core issues that could bring a real end to poverty. A couple of weeks ago, during his visit to Parliament, Professor Geoffrey Sachs underlined how much influence, in positive terms, the use of unexploited land in Africa would have on food prices. Instead of providing food supplies to Africa, we should transfer agricultural know-how so that the continent can feed its own population and, in a positive scenario, even provide food at global level.
I am deeply concerned by another issue underlined in this report: the programming of money flow towards recipient countries. From my experience, projects cannot achieve their goals if resources do not come in time and if they are less than the amount initially planned. That is where the European Union can fail badly. In 2007 the level of EU aid decreased. Many projects were affected and their goals could not be achieved.
Last but not least, development education and raising the awareness of our own citizens on this subject should be considered a priority. We, as Members of this Parliament, have an essential role to play in that respect.
(PL) Mr President, Commissioner, some of the experts, economists, politicians and activists in non-governmental organisations involved in development have a tendency to say that all that is needed for cooperation in the area of development to achieve its ambitious goals is to provide more money. However, life is not that simple. There are many social and economic problems that cannot be resolved immediately just by giving more money. Of course money helps the process of solving problems, but funds are not the only issue for success in development policy.
A second very important issue is aid effectiveness. Poorly organised assistance can lead to dependence or, as some people say, the modernisation of dependence. Effectiveness of aid is just as important for recipients as it is for those granting the aid. For recipients of aid, because, after all, money is not an aim in itself, its purpose is to change reality and to hasten the achievement of the Millennium Goals. It is easy to spend money, the trick is to spend it sensibly.
For donors, on the other hand, effectiveness is important, because they have to show taxpayers that development expenditure is being spent wisely. Thus these two processes, an increase in development expenditure and an increase in the quality of this expenditure, are not contradictory and can be achieved simultaneously.
Mr Van Hecke has prepared an excellent report for which he deserves our thanks. I hope that, with this report, the representatives of the European Union at the High Level Forum in Accra will have a clear and unequivocal standpoint.
It seems that a particularly important responsibility for the European Union in this regard should be continued harmonisation of assistance for Member States and the EU. This is important because this issue is exclusively up to us. Coordination inside the EU does not depend on our international partners, nor on those to whom we provide aid and the costs of uncoordinated aid are very high.
(PT) I congratulate Mr Van Hecke on this important report.
To improve the effectiveness of European aid it is essential to invest in human and financial capacity and to overcome the inconsistencies between policies and the institutional architecture. The Lisbon Treaty opens up an opportunity by creating the European External Action Service. Besides supporting the future High Representative, this service must be equipped to carry EU development policy forward in parallel to CFSP and ESDP.
It is not necessary to reinvent the wheel to guarantee aid effectiveness. It is dependent on fulfilling promises already made. As Commissioner Michel has stressed, the Member States must increase public development aid to the levels promised in 2005 without inflating them by writing off debts, and must effectively direct it towards attaining the Millennium Development Goals, particularly in an era in which rising oil and food prices make combating poverty in the world an even more urgent matter.
Mr President, what is at stake is the credibility of the European Union and its effectiveness as a global player, rather than the effectiveness of aid.
Mr President, I would like to congratulate Mr Van Hecke on this report. A few weeks ago I visited the IMF and the World Bank on behalf of the Committee on Development and at that meeting I asked what the world would be like between 2030 and 2050. The response I got was that China will be the most powerful country in the world; many of the developing countries will have changed; America will still be powerful, but not as powerful as it is today; India and Brazil will be very powerful.
Never before have our selfish interests and our selfless interests coincided as they do now with the need to assist the developing world. In the past I used to be told that I spent too much time with my individual constituents who had poor housing conditions. My response to that was that you cannot tell somebody who is on fire that we are going to build a fire station. You have to plan for the fire station, but you have to help the individual at the same time. This has to be our approach to the developing world. If we do not do it, China and others are going to do it. It is our selfish interest as well as our selfless interest to do this.
I come from a country which in recent history suffered famine, where the population today should be over 20 million. It has gone over six million for the first time since the mid-19th century. We have a post-colonial past. If you look at Ireland's history, what we have been able to do with investment in infrastructure, largely from the European Union - to which we are now about to become, thank God, a net contributor - is an indication of what can be done when you give people the tools with which to do the job.
I urge the Commissioner, when he goes to this meeting in Accra, to make sure that the European Union is singing off the same hymn sheet. Lisbon will give us the instruments with which to play a more effective role in the world. Make sure we do it in the area of development aid. It is in our interests as well as in the interests of the people in the developing world.
(Applause)
(NL) Congratulations to the rapporteur, Mr Van Hecke, for a good report. I also thank the Commissioner for a particularly sound staff working paper for Accra.
Three points. Firstly, more effective aid indeed requires the donor countries to coordinate their aid better on the basis of a country strategy in which the partner countries in the south take the lead. However, that means that the priorities also have to be decided democratically in those countries, that is to say in cooperation with national parliaments and NGOs, which does not happen at the moment. It seems to me absolutely essential to involve women in the dialogue.
Secondly, donor countries absolutely have to stop imposing innumerable conditions on aid and staking a lot on measurable results. The economic conditions imposed by the IMF and the World Bank in particular have to go, because they often conflict with the Millennium Goals. I therefore say to the rapporteur that paragraph 28 in the report should go.
Thirdly, better aid is no excuse for less aid. At the moment not only is development aid falling, the figures are also confused by what is supposedly aid but is not really much help to the partner countries, such as money paid to students or refugees in Europe or cancellation of debts. It is therefore crucial for the donor countries to stick to their promises of the 0.7% and decide on concrete timetables. I hope, Commissioner, that the Council on Monday listens to this message.
(RO) Sometimes the road to hell is paved with good intentions. Such an intention was that of the authorities in the countries beneficiary of development assistance, namely to bring the decision-making process closer to them, motivating that they know best what their needs are. Correct in itself, the decision has generated a vicious circle with negative effects for women. Since they are little present in the decision-making documents, their needs are considered minor, and the gender sensitivity of those in power is low, even lower than ours and the attention given to programmes designed for these needs, especially sexual and reproductive rights, has decreased. Thus, we are witnessing a dramatic situation.
The only development objective for which no progress has been recorded is maternal mortality generated by the absence of elementary conditions, such as the possibility of a caesarean section, basic antibiotics, contraceptive pills or qualified personnel. In some cases, the situation has become worse. Maternal death is the main cause of women's mortality in many countries with a fragile situation.
We request monitoring mechanisms to ensure that the investment in infrastructure includes health infrastructure and the responsibilization of authorities for implementing measures in this field.
(DE) Mr President, ladies and gentlemen, the subject we are discussing today is particularly important, because it concerns a special responsibility of the European Union.
We in Europe are in no doubt that our small and medium-sized enterprises represent a highly successful structural model, and we must ensure that per capita GDP can grow on the basis of that model in the least developed countries. Great importance attaches in this context to the concept of helping people to help themselves.
We must also see to it that our energy-efficiency and food-security strategies are at the heart of these efforts. Those countries need income from employment, and small enterprises and family businesses can help to provide that, and they need purchasing power for consumers. I believe this chicken-and-egg principle simply has to be pursued to a successful conclusion.
(ET) Colleagues, I congratulate the rapporteur on a good piece of work. Unsatisfactory coordination of aid and a plethora of programmes have led to a drop in aid effectiveness. At the same time aid has been focused on so-called 'attractive countries' and many regions have thereby been completely forgotten. Fragmentation has led to a multiplicity of aid measures, which in several cases are wholly inconsistent with each other.
It is, however, of great importance for the European Union and the development cooperation policy of the Member States to complement and strengthen each other. The Member States must coordinate their activities. Consideration should be given to the fact that several Member States are only starting out as aid donors, yet even they are aware of aid effectiveness. For example Estonia, which has not yet adhered to the Paris Declaration, has been prominent in tripartite cooperation projects. To prevent fragmentation of development aid and excessive focus by donors the silent partner option is used.
More than half the world's formal development aid originates in the European Union. It is important to ensure the European Union's presence in weak countries and especially in 'forgotten' countries. When granting aid we, the European Union, should be generous so that the aid can be accepted with dignity.
(PL) Mr President, Commissioner, helping the poor and the needy is of great value. The European Union is the leader in providing help to countries affected by natural disasters such as droughts, floods, hunger or ever-newer forms of catastrophes resulting from climate change.
However, there is always a dilemma in sending funds and resources to developing countries, to poor countries to help them develop. How much of these resources should be allocated to reducing today's poverty and how much money should be allocated for development purposes such as education, the creation of various institutions, the introduction of a legal system or the construction of infrastructure such as roads or the internet, which would help entrepreneurship to develop in these areas, particularly as regards the creation of small and medium-sized enterprises, including farms?
The aid granted should be linked with the creation of social awareness, democratic institutions and education systems, so that local society can be prepared to take control of lasting development for these regions and countries.
(FR) Commissioner, my first question has already been asked by Marianne Mikko: is there a problem of competition or lack of coordination among the various NGOs, and is the Commission playing its part in trying to coordinate the excellent job each of them is doing?
Second question: when I was at school there was an organisation in England called Voluntary Service Overseas. Does the Commission have a programme to encourage young people who want to be of assistance to train, perhaps, but also to participate in these development aid programmes? Does the Commissioner have a programme of assistance for young people who would like to do that?
Member of the Commission. - (FR) Mr President, thank you for your support for the approach and main thrust of our policies. I would like to come back to a few points and reply briefly.
First of all, regarding food aid, in particular the rising price of cereals and the question of agricultural programmes, let me tell you that we have just finalised a communication on a European development strategy to respond to the food crisis. You will soon be receiving information about that document.
Secondly, I would like to correct some of the things that have been said, and I do not understand why they are constantly being asserted. Unilateral attacks on the common agricultural policy, based on very few real arguments, harm the European Union, convey false information and suggest to our partners that the common agricultural policy is the cause of all their woes. I say and I repeat: that is not true! We have been dismantling the system of agricultural subsidies since 1996 and the effects of our common agricultural policy cannot now be regarded as the cause of the developing countries' troubles. I am prepared to discuss this question in detail at another meeting, because the accusation is being repeated like a sort of refrain, as though it were true. People are saying things that are not accurate. Europe has to a large extent sorted this issue, though there are still some questions that remain; I admit that there is some doubt about the coherence of our development policies. In regard to agriculture, however, if there is one sector where we have made real progress, it is that one. I do find it rather unfair of people to tarnish our image without good cause.
I have listened to the proposal concerning, I believe, a global fund. I know that Professor Geoffrey Sachs, who is incidentally a remarkable man, is fighting and campaigning for a global food fund. For my part, I am not in favour. I have strong hesitations about that; after all, it took a long time for the Global Fund to which Mr Ryan referred and which he seemed to think was a panacea, to work transparently and effectively. Why set up another fund when we have instruments such as the WFP, the FAO and others? Inventing new tools and instruments to tackle global policy weaknesses is certainly not the right answer. The tools exist. They simply need to be funded adequately.
We need to reform the WFP, but how? The WFP must have a predictable annual budget and its financial operation must change. I spoke of that recently. It is a major problem. So we must not invent bad replies to good questions either. I am not in favour of creating a new fund because it would simply lead to a lot of red tape, a lot of procedures. On the subject of procedures, let me say a few words.
In regard to agriculture, let me simply tell you that we will be moving from EUR 650 million in the ninth EDF to EUR 1 250 000 billion in the tenth EDF. I agree that is a lot in quantitative, percentage terms, but it is not a real increase in terms of the percentage of EDF funding. The positive aspect is that we have moved from four countries choosing to focus on the agricultural sector to 24 countries, i.e. more or less one third. That shows things have progressed, there is a greater awareness. Let me remind you, however, because this is important, that the choice of focal sectors is based in principle on ownership: it is our partners who decide on which sector they want us to focus our funding. It is important to remember that.
Next I was asked an interesting question: what will you do with the unused money intended for agriculture? In fact we will recover a large part of that money and allocate it to resolving the problem of rising prices and the food crisis. I prefer to speak of a food crisis, rather than of rising prices. At the Commission's last meeting a week ago I proposed - a proposal that was very well received - that we should try to channel those resources in such a way as to give small farmers in poor countries access to seeds and fertilisers, because that is one of the biggest problem facing them today. If we want them to become self-sufficient, they obviously need better access to seeds and fertilisers, which would help them gradually to become self-sufficient in food. I am very much in favour of reducing the period during which aid is distributed as much as possible. I believe it is far more important to provide the farmers with the means of production. We all agree, as I said in my opening statement and need not repeat: Accra is a political rendezvous and I ask you - knowing that you are all aware that we have to do this - to mobilise our Member States so that they deliver on their commitments and agree to observe a calendar that demonstrates, as I believe Mr Borrell said, that they have a real political resolve and will keep their promises.
People keep talking about cumbersome procedures and asking me to streamline them. I must admit that I really have no powers in that respect. The procedures exist and I have to observe them; I can do no other. I can propose flexibility measures, but you know full well that it would take years for them to take effect. It is not widely known, but at the end of my term of office I intend to present all the lessons I have learned as regards procedures. I hear Mrs Martens say: 'We need greater transparency' - and I am ready for all the transparency you want - 'but we also need greater effectiveness'. Let me tell you, however impertinent and shocking it may sound, that if you want even more transparency, which means even more controls, even more audits, even more consultations and so on, you will have less effectiveness. That is what I want to say to you. You may dismiss it, but I am convinced that is the case. So much transparency is now demanded that the Commission has become a chained giant, another Gulliver. Personally, I am prepared to talk and there are ways of achieving an effective level of transparency, but I beg you, do not keep talking about 'transparency', 'control', about how things should be ... That is all very well and good, but you must face the facts ... I would like to have the chance to trace the journey of a dossier. I can tell you it is no joke. Sometimes even I am at a complete loss to trace its journey, and then you have to remember the inter-services and all the others involved. It is an extremely complicated business. I do not want to caricature it, but I must say it is a real problem.
I believe Mr Hutchinson spoke of coordination, coherence and complementarity. He was quite right. I believe we could hugely increase the effectiveness of our aid if we had a better division of labour, if we were more coherent, more coordinated, and if we could indeed cut back on some of the intermediate, and often entirely useless, controls. I gave you a few figures earlier on: Tanzania has to produce 8 000 audit reports! I am not sure what sort of burden that represents for a country like Tanzania, which actually has a capacity for governance. There comes a time when surrealism verges on madness. There are limits. I have nothing against procedure, but enough is enough. I want no more procedure. Mr Hutchinson, in regard to the division of labour, you were right to emphasise the importance of the diaspora. We are trying to work with them, but it is precisely because of the procedures that we cannot do so. That is another example! You asked whether there are any projects to encourage young people to go and work in developing countries. No Sir, I cannot do so, the procedures do not authorise me to do so. I am told, for example, that there are certain NGOs with whom you cannot work. Indeed, I cannot work with certain NGOs because the procedures do not allow me to do so. Our new Member States may feel frustrated, and rightly so, because in most cases their NGOs, even though they are as good as the others, cannot work because they do not comply with the standards invented by Commission's procedures. In a sense, they are, therefore excluded from our cooperation and our contribution, which is not fair. We are working on this, but it will take a long time to resolve.
I also agree that we need more. Mr Buzek spoke of combating climate change. Clearly, if we adjust the funding for development in order to work on climate change, we will be mortgaging all that we have done or intended to do in traditional development policy. That means we need new, additional resources to tackle climate change. Let me refer you to the idea we and Mr Borrell put forward, of setting up an international loan that would be tied to CO2 emission quotas. That project is making good progress. Technically, it has been finalised. We worked with the World Bank. I shall be returning to this subject later, because it might also partly resolve the question of increased funding, in that it would help the Member States to meet their objectives and commitments in a way that would be less painful for their budgets in the long run.
Obviously I at one with Mr Borrell in congratulating, first of all, Spain, because it is true that in a sense it is unfair. Some countries have made real efforts and allocated increased budget funds: in terms of its GDP, Spain has indeed made a huge effort. At the same time, some other countries really were in free fall, which in a sense eclipsed the actions of certain others. I must say that this is an important issue that arises again and again: 20% for education, health, water, etc. You know the reply.
Firstly, I have already replied. Even if I agree as to the objective, I did say one must try to establish where budgetary aid expenditure - since the word budgetary was used - actually goes, because those are often the sectors that are funded. It is very difficult to give definite figures, however.
Secondly, it is our partner countries that choose the sector on which they focus, not us. So I cannot impose and tell them they have to spend on, say, education. I can suggest but I cannot impose. Of course I agree with Mr Mitchell that - to put it very baldly - we should increase our aid for selfish reasons. That is more or less true. I often point it out at meetings. Let those who do not want to give more aid for selfless reasons at least do so for their selfish interests. In this context, and looking in particular at Africa, we find that certain emerging countries have an extremely large presence there. I do not dispute the legitimacy or validity of their presence there, I am simply saying that it would be in Europe's interest to have a somewhat stronger presence in a continent that is our neighbour and to which it can offer much added value while also drawing added value from it.
I think I have covered everything now. I have replied to the two questions put by the last speaker, which were, if I may say so, very pertinent. I am really happy to be in the European Parliament. It is certainly the place with the most dynamism and the greatest determination to drive forward all these policies in which we believe with such conviction.
rapporteur. - (NL) This high-level constructive debate today has revealed a wide consensus, both in Parliament and between Parliament and the Commission, on the action we have to take to improve the quality of our aid. More account must be taken of the priorities of the countries themselves. The aid needs to be more predictable. Technical assistance must be cut further. More budgetary support is needed, but also greater transparency and involvement by parliaments, the social midfield and local authorities. The code of conduct needs to be more effective and the Donor Atlas has to be extended, and so on.
However, in my view the crux of the matter is that we, Parliament and the Commission - and why should we not involve the national parliaments as well? - need to put pressure on the Member States so that, first and foremost, they stick to their promises and, secondly, approve a plan in which they indicate very clearly what can and will be done within what period of time. Thirdly, they also have to involve themselves clearly in the division of labour proposed by the Commission. I think, ladies and gentlemen, that, with our friends and colleagues in the national parliaments, disregarding party boundaries, we should take the initiative in stepping up the pressure on the governments, which indeed concerns not just the joint but also the individual responsibility of a number of Member States.
This report contains a whole series of concrete recommendations. I sincerely hope that the Commission and the Council will take these with them to Accra. Parliament is speaking with one voice here today, something that does not always happen, and is expressing the wish that the European Union in Accra will also speak with one voice, a clear voice, a loud voice, and above all a credible voice.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Article 142)
, in writing. - (PT) Since it is not possible to comment on the variety of important issues this report raises - both positive and negative - it should be noted that it nevertheless exposes, albeit in qualified form, the negative performance of EU 'development aid'.
Although it does not criticise how often development aid is used merely as a palliative, a (false) counterpart and condition for deregulating markets or as an instrument of interference - with well-known negative aims and effects, such as the EU's 'European Consensus' on development, the Economic Partnership Agreements the EU intends to impose or financial speculation surrounding foodstuffs, which call into question the aims declared for development - the report not surprisingly highlights the inadequate results of 'development aid' and its significant reduction in the EU: 0.38% in 2007 compared to 0.41% in 2006, well below the 0.7% of GDP indicated by the UNO.
The report also sounds a note of caution against the growing use of 'development aid' for purposes that have nothing to do with development (such as military spending), and against the fact that it is 'often disbursed according to donors' own priorities and timetables'.
, in writing. - (FR) In 2005, the Paris Declaration established specific commitments to promote enhanced development aid effectiveness, on the basis of dialogue and mutual accountability. That international framework is essential for the EU, which provides more than 55% of total world development aid.
With a view to further improving the quality and effectiveness of that aid, the EP is also calling for the simplification of procedures, measures to combat corruption and disbursement of the aid in line with the partners' own priorities. Those measures are all the more necessary at a time when Member States' development aid has fallen somewhat, from 0.41% to 0.38% of the EU's GNP between 2006 and 2007.
At a time when the food crisis is affecting the most fragile developing countries and access to water and education remains restricted, it is understandable that the EU must redouble its efforts to achieve the MDG objective of allocating 0.7% of its GNP to development aid by the year 2015. Similarly, to ensure that the aid takes the form of long-term and predictable financing, it is vital to release additional resources by means of innovative financing mechanisms and to mobilise sovereign wealth funds for productive investment.
(The sitting was suspended at 11.50 a.m. and resumed at 12 noon)